Citation Nr: 0636734	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  02-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar strain 
secondary to service-connected right knee disorder.

2.  Entitlement to service connection for a left knee 
disorder secondary to service-connected right knee disorder.

3.  Entitlement to an evaluation in excess of 30 percent for 
status post total right knee replacement.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO assigned a temporary total 
evaluation under the provisions of paragraph 4.30 effective 
August 28, 2000, and continued the 10 percent evaluation 
effective October 1, 2000.  

During the appeal, the veteran underwent a unicompartmental 
patellofemoral arthroplasty with prosthesis implantation.  
After a one year period of a 100 percent evaluation, the RO 
assigned a 30 percent evaluation.  In AB v. Brown, 6 Vet. 
App. 35, 38 (1993), the United States Court of Veterans 
Appeals (Court) held that when the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  As an evaluation 
higher than 30 percent is available under the provisions of 
Diagnostic Code 5055 of the VA Schedule for Rating 
Disabilities, the appeal continues.  

By letter dated in February 2005 the veteran canceled his 
appeal for a Travel Board hearing.  The Board considers this 
a cancellation of the veteran's request for a hearing before 
a member of the Board.  Regulations provide that a veteran 
may withdraw a hearing request at any time before the date of 
the hearing.  See 38 C.F.R. § 20.704(e) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In service, the veteran suffered a right knee contusion after 
a metal object struck his right knee while he was aboard ship 
in January 1988 for which arthroscopic surgery was performed.  
He was granted service connection for a right knee injury, 
post operative in a rating decision in January 1990 and 
assigned a 10 percent evaluation effective from July 6, 1989.  
He disagreed with the evaluation and during the appeal period 
he underwent arthroscopic surgery and was granted a temporary 
total evaluation from April 1990 under the provisions of 
paragraph 30 and a ten percent evaluation from June 1, 1990.  
The Board denied an increased rating for postoperative 
residuals of a right knee injury in April 1991.  

The veteran had pain intermittently for several years and 
after suffering a fall in August 2000 had pain and swelling.  
Since that time, he has undergone multiple surgical 
procedures on his right knee to include a unicompartmental 
patellofemoral arthroplasty with prosthesis implantation and 
subsequently, a total right knee replacement and has received 
temporary total benefits for periods of convalescence.  His 
right knee is currently evaluated as 30 percent disabling.  
Evidence received from the veteran in August 2006 included a 
doctor's statement that the veteran was scheduled for right 
knee surgeries in late August 2006 to remove his total knee 
prosthesis and again in October 2006 to replace the 
prosthesis.  Accordingly, the claim is remanded to obtain the 
records pertaining to his right knee surgeries and to afford 
the veteran an examination to evaluate his right knee 
condition after the surgeries.  

In addition, the veteran seeks entitlement to service 
connection for a left knee disorder and low back disorder 
claimed as secondary to his service-connected right knee 
condition.  He has submitted private medical statements to 
support his claim.  The veteran was afforded VA Compensation 
and Pension (C&P) examinations in April 2003 and November 
2003 by the same examiner who opined that it was speculative 
to consider that the slight chondromalacia of the left 
patella or lumbar strain with x-ray evidence of congenital 
variation was secondary to the right knee disorder.  The 
examiner further indicated that the veteran's low back pain 
might be changed after his total knee replacement which was 
scheduled for a few days after the examination.  At a C&P 
examination in December 2004, the VA examiner noted that he 
had previously provided opinions regarding these disorders 
and declined to address them.  Since December 2004, the 
veteran had right knee surgery in August 2005 and has 
indicated that he was to have additional surgery in August 
and October 2006.  It is not clear what effect, if any, the 
additional right knee surgery has had on the veteran's left 
knee and low back.  In addition, no opinion has been 
proffered as to whether the service-connected right knee 
disorder had aggravated a current left knee disorder or low 
back disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995), 
which held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected injury or disease, it shall be service 
connected and the veteran compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  In view of 
the foregoing, this case must be returned for further 
development.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the necessary authorization from 
the veteran to secure the recent medical 
treatment records from 2005 to the present 
for his right knee, to include the August 
2006 and October 2006 surgical records and 
post-operative treatment records.

2.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist other than the doctor who has 
previously examined him to determine the 
current nature and severity of his 
service-connected right knee disorder and 
to ascertain the nature and etiology of 
his left knee and low back disability.  
The claims folder must made available to 
the examiner for review prior to the 
examination, and the examiner must 
indicate in the report that the claims 
folder was reviewed in conjunction with 
the examination.

a. The examiner's description of the 
current nature and severity of the 
right knee disorder should include any 
functional limitation of the right knee 
due to pain, any weakened movement, 
excess fatigability, pain with use, or 
incoordination present.  Additional 
limitation of motion during flare-ups 
and following repetitive use should 
also be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.  A rationale should be 
provided for all opinions expressed.

b. The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability), that the veteran suffers 
from any diagnosed left knee disability 
or low back disability that can be 
directly related to his service-
connected right knee disorder.

c. The examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability), that any left knee 
disability or low back disability is 
aggravated by the veteran's service-
connected right knee disability.

d. If it cannot be determined whether 
or not the claimed left knee disorder 
or low back disorder is due to the 
service-connected right knee disorder, 
or is aggravated by the service-
connected right knee disorder after 
service, without resort to mere 
conjecture, the examiner should so 
state in the examination report.

3.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

